Citation Nr: 1337685	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-27 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 50 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from May 1976 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted the Veteran's claim of service connection for depressive disorder and assigned a 10 percent rating effective January 23, 2008 (the date of the Veteran's claim).  

This matter also is on appeal from a May 2009 rating decision in which the RO denied the Veteran's claim of service connection for PTSD.  Although the Veteran requested a Travel Board hearing in October 2009, he cancelled his hearing on the day it was scheduled in November 2011.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).

In a June 2009 rating decision, the RO assigned a higher initial 30 percent rating for the Veteran's service-connected depressive disorder.  In a November 2009 rating decision, the RO assigned a higher initial 50 percent rating for the Veteran's service-connected depressive disorder.  Because the initial ratings assigned to the Veteran's service-connected depressive disorder are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an initial rating greater than 50 percent for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The record evidence does not contain a valid diagnosis of PTSD based on a corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in September 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the September 2008 VCAA notice letter and in separate December 2008 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for PTSD.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2008 notice was provided prior to the currently appealed rating decision issued in May 2009; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran submitted a VA Form 21-4138 in November 2011 in which he provided additional details regarding his alleged in-service stressors.  He also declined to waive RO jurisdiction over this newly submitted evidence in the first instance.  See generally 38 C.F.R. § 20.1304(c) (2013).  As is explained below in greater detail, the newly submitted evidence received by VA in November 2011 without a waiver of RO jurisdiction does not establish the occurrence of any alleged in-service stressor on which a valid diagnosis of PTSD must be based in order to grant service connection.  Thus, the Board finds that a remand for RO review of the Veteran's November 2011 VA Form 21-4138 is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

There is no competent evidence, other than the Veteran's statements, which indicates that PTSD may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for PTSD

The Veteran contends that he incurred PTSD during active service.  He specifically contends that a variety of in-service stressors he witnessed while on active service at Clark Air Force Base, Republic of the Philippines (most of which involved Filipino civilians), or at Williams Air Force Base caused or contributed to his current PTSD.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was pending at the Board before July 13, 2010, the Board finds that the revised 38 C.F.R. § 3.304(f) is applicable to the Veteran's claim.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498. 

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because PTSD is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background

The Veteran's available service treatment records show that, at his enlistment physical examination in March 1976 prior to his entry on active service in May 1976, he denied all relevant pre-service medical history.  Clinical evaluation of the Veteran's psychiatric system was normal.

On periodic physical examination in February 1981, the Veteran denied all relevant in-service medical history.  Clinical evaluation of the Veteran's psychiatric system was normal.

On periodic physical examination in April 1984, clinical evaluation showed that the Veteran's psychiatric system was normal.  The Veteran denied and the in-service examiner's review of service treatment records did not indicate "any significant medical or surgical history since [his] last physical examination" in February 1981.

On outpatient treatment in March 1989 at the U.S. Air Force Hospital Primary Care Clinic, Williams Air Force Base, Arizona, it was noted that the Veteran was "clinically well."  On periodic physical examination later in March 1989, clinical evaluation of the Veteran's psychiatric system was normal.  The Veteran denied and the in-service examiner's review of service treatment records did not indicate "any significant medical or surgical history since [his] last physical examination" in April 1984.

The Veteran's available service personnel records show that he worked as an aircraft maintenance specialist and supervised other enlisted personnel in aircraft maintenance and repair during his active service.  A review of these records also shows that his in-service duties included as a Squadron Aircraft Maintenance Specialist between May 1976 and November 1977 at Clark Air Base, Philippines.

The post-service evidence shows that, on VA outpatient treatment in August 2007, the Veteran's PTSD screen was positive.

In November 2007, the Veteran's PTSD screen was negative.

In March 2008, the Veteran provided the following military history: 

He was not in combat.  He stated [that] joined the Air Force for a career and a 20 year retirement check.  He stated that he enjoyed being in the Air Force and his favorite job was running the aero repair shop in [California].  He denied any physical, mental, or sexual abuse while in the Air Force.

In May 2008, the Veteran complained that he was in constant pain.  It was noted that the Veteran had been divorced 3 times.  He lived with his brother and had a good relationship with his children.  He had retired from the military in 1994 and had been unemployed for 15 months "secondary to back problems."  He also had been fired from a civilian job "due to sleeping on the job."  The Veteran reported that he was financially "stretched due to living on pension."  Mental status examination of the Veteran showed he was irritable, fluent speech, intact thought form, no suicidal or homicidal ideation, and no psychosis or mania.  The VA examiner stated that the Veteran "is overall stable at present."  The Axis I diagnosis was PTSD.

In July 2008, the Veteran complained that he "wakes up 'clawing at my face while having nightmares.'"  He reported "difficulty falling asleep" and his "chronic back pain also keeps him awake or awakens him during the night.  He appears very sleep deprived."  He also reported a poor memory, racing thoughts, "chronic flashbacks of working on jets and an obsessive thought that he did something wrong on a jet and someone will crash because of it."  The Axis I diagnoses included PTSD.

In September 2008, the Veteran reported the following alleged in-service stressors:

Although not in combat, he was subjected to witnessing attacks on a small base he did guard duty on [in the Philippines]...[The Veteran] saw a bus that was machine gunned by locals that still was full of blood.  He also was upset when a [Filipino] guard called for help[] and they were not allowed to go to his aid.  He was found dead the next day.  [The Veteran] also witnessed the abuse of children and wom[e]n sold in sexual slavery and very frightening and unsafe weapons practices.  He also came close to having a hanger blow up when liquid [oxygen] was pouring out a valve and risked his own life to stop it.

The Axis I diagnoses included PTSD.

In a November 2008 formal finding, the RO determined that the information required to attempt corroboration of the Veteran's claimed in-service stressors was insufficient to send to the Joint Services Records Research Center (JSRRC) or to allow meaningful research of relevant service department records.  The RO listed all of the Veteran's alleged in-service stressors in this formal finding.  The RO issued a second formal finding in February 2009 in which it reached the same conclusion regarding the insufficiency of the Veteran's alleged in-service stressors (including the incidents he reported on VA outpatient treatment in September 2008) after the Veteran was contacted in January 2009 and requested to provide additional information necessary to attempt corroboration of the claimed stressors.

In statements on a February 2009 VA Form 21-4138, the Veteran asserted that he had come under fire in either December 1976 or January 1977 while "at a radar site in the Philippines."  He stated that he had come under fire while "on patrol around the base fence in the back of a 2 1/2 tone flatbed truck."  He also described seeing poor children begging for money while living off-base in the Philippines as another alleged in-service stressor.  He finally described an alleged in-service stressor when liquid oxygen began spilling from a tank in an aircraft hangar where he worked.  The Veteran stated, "Each step I made I flew off the hanger floor about 3 feet as it was exploding under my feet.  But I made it to the locks cart, closed the [liquid oxygen] valve, saved the planes and...the pilots, cooks, and airmen working around the planes and the security police that were on guard duty."  He stated that this final alleged in-service stressor occurred on a period of temporary duty (TDY).

A review of the Veteran's SSA records, date-stamped as received by the RO in March 2009, shows that he was awarded Social Security disability benefits for back disorders and osteoarthritis.  A review of these records also shows that they largely consist of duplicate copies of his VA outpatient treatment records and examination reports.

In May 2009, the RO again concluded in a formal finding that the information provided by the Veteran concerning his alleged in-service stressors was insufficient to attempt corroboration through JSRRC.  The RO analyzed each of the Veteran's reported in-service stressors in detail, as he had reported them (and as discussed above), and concluded that: (a) the Veteran had failed to provide an exact location for coming under enemy fire; (b) reported only civilians being involved in the bus being machine gunned and poor children begging for money; (c) failed to provide a specific 2-month timeframe for the incident involving a Filipino guard being shot and killed; and (d) no actual incident occurred when the liquid oxygen allegedly spilled.

On VA outpatient group therapy treatment in July 2009, it was noted that the Veteran "is financially stable now.  He tends to be grandiose but does try to help and reach out to others.  No signs of depression."  The Veteran "shared for the first time that he was also part of Search and Recovery Teams for 12 years and was on scene for many crashes and body recoveries."  It was noted that the Veteran was "[l]oud and animated but this appears to be the norm."  The Axis I diagnoses included PTSD.

In a November 2011 statement, the Veteran recapitulated his prior in-service stressors.  He reported that several service members had been killed on the bus that was machine gunned by locals outside a base that he identified as "Camp McDonald" in the Philippines in December 1976 or January 1977.  He also stated:

While I was stationed at Williams [Air Force Base] for 11 years, I was assigned to recover the remains of two dead pilots.  We had to recover everything we possibly could and this involved our having to pick up body parts.  

While my primary specialty was in aircraft mechanics, I was seconded to Security Police units while at Clark [Air Force Base] and body recovery while at Williams.

I also believe my PTSD exists in part due to the stresses inherent to my aircraft mechanic duties.  If something went wrong during a flight, mechanic error was often suspected.  This was particularly stressful as sometimes I would finish working on a plane and another mechanic might later incorrectly alter what I had done.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  The Veteran has contended that several alleged in-service stressors that occurred while he was on active service at Clark Air Force Base, Republic of the Philippines, and at Williams Air Force Base caused or contributed to his PTSD.  The record evidence does not support the Veteran's assertions regarding any of his alleged his in-service stressors.  Nor does the evidence support finding an etiological link between any of the Veteran's alleged in-service stressors and his PTSD.  The Veteran's service personnel records confirm that he served at Clark Air Force Base, Republic of the Philippines, and at Williams Air Force Base during active service.  The Board observes in this regard that the RO has concluded repeatedly during the pendency of this appeal that the Veteran failed to provide sufficient details concerning his alleged in-service stressors (including, but not limited to, locations, units or persons involved, and approximate timeframe) such that corroboration of these alleged in-service stressors could not be attempted.  To the extent that the Veteran's alleged in-service stressors involve civilians, the RO noted - and the Board agrees - that corroboration of these incidents could not be attempted because JSRRC does not maintain records of incidents involving civilians.  The Veteran's alleged in-service stressor about coming under enemy fire while on patrol along a base perimeter in the Philippines (detailed in statements on a February 2009 VA Form 21-4138) is not consistent with the facts and circumstances of his active service and, as such, his statements alone cannot establish the occurrence of this alleged in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).  The Veteran's assertions in November 2011 regarding his alleged in-service stressors also are not supported by a review of the record evidence.  He asserted in November 2011 that he was "seconded" to security police work or work recovering bodies following airplane crashes while on active service.  This assertion is not supported by a review of his available service personnel records.  These records show only that the Veteran worked as an aircraft mechanic and a supervisory aircraft mechanic throughout his 18 years of active service.  Id.  The Veteran himself undercut the veracity of his assertions regarding his alleged in-service stressors when he confided to a VA clinician in March 2008 that he had "joined the Air Force for a career and a 20 year retirement check.  He stated that he enjoyed being in the Air Force and his favorite job was running" an aircraft repair shop during service.  Having reviewed the record evidence, the Board agrees with the RO's formal findings in November 2008 and in February and May 2009 that the Veteran's alleged in-service stressors are incapable of corroboration.  In other words, the Board finds that there is no credible supporting evidence demonstrating that the Veteran's alleged in-service stressors, in fact, occurred.

The Board acknowledges that the Veteran has been diagnosed as having PTSD.  None of the diagnoses of PTSD of record are based on a corroborated in-service stressor, however.  The Board notes in this regard that the Veteran was diagnosed as having PTSD following post-service VA inpatient treatment for substance abuse and alcohol detoxification on multiple occasions.  There is no indication that he ever sought or received inpatient treatment for PTSD from VA or any private facility although the lack of contemporaneous inpatient records showing post-service treatment for PTSD does not preclude granting service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  To the extent that the July 2009 VA clinician diagnosed the Veteran as having PTSD based on his report that he was "part of Search and Recovery Teams for 12 years and was on scene for many crashes and body recoveries," the Board notes again that this reported in-service history is inconsistent with the Veteran's available service personnel records.  The Board also notes (as the VA clinician noted in July 2009) that this was the first time that the Veteran had reported that his in-service duties allegedly involved search and recovery missions following airplane crashes.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  As noted elsewhere, there is no support in either the Veteran's service medical records or service personnel records for any of his alleged in-service stressors.  The Veteran's alleged in-service stressors are vague, incapable of corroboration, and contrary to the facts and circumstances of his active service.  Accordingly, to the extent that the diagnoses of PTSD of record are based on the Veteran's inaccurately reported in-service stressors, the Board finds that such evidence is not probative on the issue of whether the Veteran's PTSD is related to active service.  The Veteran also has not identified any competent evidence, to include a medical nexus, which demonstrates that he has a valid diagnosis of PTSD that is related to active service.  In summary, the Board finds that service connection for PTSD is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of PTSD have been continuous since service.  He asserts that he continued to experience symptoms relating to PTSD (flashbacks, difficulty sleeping) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of PTSD after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of PTSD.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to PTSD for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1994) and initial reported symptoms related to PTSD in August 2007 (a 13-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including depressive disorder.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to PTSD.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his PTSD began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Veteran's claims file is replete with his inconsistent statements regarding his PTSD.  As noted above, his inconsistent and incomplete statements regarding his alleged in-service stressors rendered them incapable of corroboration.  The Veteran also provided inconsistent responses to PTSD screening conducted on VA outpatient treatment visits.  Although his initial PTSD screening in August 2007 was positive, in November 2007, or approximately 3 months later, the Veteran's answers to the same screening questions asked by a VA clinician resulted in a negative PTSD screening.  As noted elsewhere, the Veteran undercut the veracity of his assertions regarding his alleged in-service stressors when he admitted to a VA clinician in March 2008 that he had enjoyed his time in the Air Force.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements and finds his current recollections made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the absence of credible supporting evidence that his alleged in-service stressors occurred.  

ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran also contends that his service-connected depressive disorder is more disabling than initially evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

A review of the Veteran's claims file shows that his most recent VA examination for depressive disorder occurred in August 2009.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in August 2009, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected depressive disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for depressive disorder since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected depressive disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected depressive disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  The examiner also is asked to state whether the Veteran's service-connected depressive disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


